DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are 1-3 and 5-13.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toothpaste Repackaging (DATABASE GNPD [Online] MINTEL, May 14, 2007) (of record) in view of Robinson et al. (US 2006/0134020, Jun, 22, 2006) (of record) and Ritchey et al. (US 4,339,432, Jul. 13, 1982) (of record).
	Toothpaste Repackaging discloses a toothpaste comprising zinc citrate, glycine, sodium fluoride, potassium citrate (i.e. chelant), acacia Senegal gum (i.e. thickening polymer), sodium bicarbonate (i.e. calcium-containing abrasive), sorbitol (i.e. humectant), and citric acid, and wherein the toothpaste is free of a stannous ion source (Ingredients). 
	Toothpaste Repackaging differs from the instant claims insofar as not disclosing wherein the toothpaste comprises 0.1% to 0.5% zinc ion, 0.05% to 0.5% fluoride ion, 0.01% to 5% acacia Senegal gum, 1% to 35% sodium bicarbonate, 1% to 60% sorbitol; wherein the toothpaste has a pH ranging from 5.0 to 10.5, and wherein a subject brush their teeth with the toothpaste at least once a day to treat dental plaque biofilm.
However, Robinson et al. disclose an oral care composition comprising a water-soluble calcium salt, a fluoride-providing agent, and a chelating agent (abstract). The oral composition may be a dentifrice, such as a toothpaste (¶ [0049]). The fluoride-providing agent is present in an amount sufficient to release between about 200 ppm to 3000 ppm (about 0.02% to 0.3%) fluoride ion (¶ [0026]). Suitable fluoride-providing agents include sodium fluoride (¶ [0024]). Suitable chelating agents include potassium citrate (¶ [0028]). The chelating agent is present at from about 0.25% up to about 2% (¶ [0029]). The composition may optionally comprise an orally acceptable zinc ion source. One or more such sources may be present. Suitable zinc ion sources include without limitation zinc citrate. One or more zinc ion sources are optionally present in a total amount of about 0.05% to about 3% (¶ [0068]). The pH of the composition is generally in the range of from about 4.5 to about 9 (¶ [0038]). The composition may comprise at least one thickening agent. Suitable thickening agents include gum arabic. One or more thickening agents are optionally present in a total amount of about 0.01% to about 15% (¶ [0051]). The composition may comprise 0.1% to about 50% sodium bicarbonate (¶ [0061]). One or more humectants are optionally present in a total amount of about 1% to about 50%. Humectants useful include sorbitol (¶ [0059]). The composition optionally comprises an antiplaque agent such as citric acid (¶ [0069]). The composition is applied is applied with a toothbrush twice daily for three months to prevent dental caries and reduce plaque formation (¶ [0088]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.05% to about 3% zinc citrate, sodium fluoride in an amount to provide about 0.02% to 0.3% fluoride ion, about 0.01% to about 15% acacia Senegal gum (i.e. gum arabic), 0.1% to about 50% sodium bicarbonate, about 1% to about 50% sorbitol, and about 0.25% up to about 2% potassium citrate into the toothpaste of Toothpaste Repackaging since Toothpaste Repackaging does not disclose amounts for the ingredients and these are known and effective amounts for zinc citrate, sodium fluoride, acacia Senegal gum, sodium bicarbonate, sorbitol, and potassium citrate for toothpaste compositions as taught by Robinson et al. 
In regards to instant claim 1 reciting from about 0.1% to 0.5% zinc ion, as discussed above, it would have been obvious to have incorporated about 0.05% to about 3% zinc citrate. Therefore, the claimed amount of zinc ion is obvious since 1% zinc citrate comprises 0.34% zinc ion. 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpaste of Toothpaste Repackaging to have a pH in the range of from about 4.5 to about 9 since Toothpaste Repackaging does not disclose a pH for the toothpaste and this is a known and effective pH range for toothpaste compositions as taught by Robinson et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have brushed a subject’s teeth with the toothpaste of Toothpaste Repackaging twice daily since Toothpaste Repackaging does not disclose how to use the toothpaste and this is a known and effective method of using a toothpaste composition as taught by Robinson et al. It would have been prima facie obvious to one of ordinary skill in the art that the toothpaste of Toothpaste Repackaging would treat dental plaque biofilm when brushed on a subject’s teeth since the toothpaste comprises citric acid and citric acid is an antiplaque agent as taught by Robinson et al. 
The combined teachings of Toothpaste Repackaging and Robinson et al. do not disclose wherein the toothpaste comprises about 0.1% to about 6% glycine.
However, Ritchey et al. disclose wherein zinc ions may be kept in a biologically active solution at a pH of about 4.5 to about 8 by the addition of glycine and that the astringency of an oral composition containing biologically active zinc may be reduced by the addition of glycine to the composition and by adjusting the pH to a range of from 4.5 to about 8.0 (col. 2, lines 25-31). Glycine is an amino acid and has been used as a nutrient and is non-toxic. It is also an excellent buffer and a natural sweetening agent. The concentration of glycine will vary from about 0.01% to about 4% (col. 2, lines 39-49). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.01% to about 4% glycine into the toothpaste of Toothpaste Repackaging since Toothpaste Repackaging does not disclose an amount of glycine and this is a known and effective amount of glycine for oral compositions and this amount thereof reduces astringency of oral compositions comprising zinc as taught by Ritchey et al. 
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpaste of Toothpaste Repackaging to have a pH in the range of from about 4.5 to about 8 since Toothpaste Repackaging does not disclose a pH for the toothpaste and this is a known and effective pH range to reduce astringency of oral compositions comprising zinc as taught by Ritchey et al. 
In regards to instant claim 3 reciting wherein the mole ratio between the zinc ion and the chelant is 1.5:1 or less, as discussed above, it would have been obvious to have formulated the toothpaste of Toothpaste Repackaging to comprise 0.34% zinc ion and about 0.25% up to about 2% potassium citrate. A composition comprising 0.34% zinc ion and 2% potassium citrate has a mole ratio of zinc ion to chelant of 0.71:1. 
	In regards to instant claim 10 reciting wherein the zinc penetration within dental biofilm is greater than 50%, the instant specification discloses in Table 2 wherein a formulation comprising zinc citrate and glycine has a zinc penetration within dental biofilm of 76.17%. Since the toothpaste of Toothpaste Repackaging comprises zinc citrate and glycine, one of ordinary skill in the art would reasonably expect the composition of Toothpaste Repackaging to have a zinc penetration within dental biofilm of greater than 50%. 

Conclusion
Claims 1-3 and 5-13 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612